Citation Nr: 1614329	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by vertigo, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for a right ankle surgical scar.

5.  Entitlement to service connection for a right shoulder surgical scar.

6.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for tinnitus. 

8.  Entitlement to increases in the ratings for prostatitis, currently assigned "staged" ratings of 40 percent prior to April 16, 2014, and 60 percent from that date.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 16, 2014.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to June 1964.  The claims to reopen a claim of service connection for vertigo and seeking service connection for bilateral CTS are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  The claims to reopen a claim of service connection for a right shoulder disability, seeking service connection for right ankle and right shoulder scars, increased ratings for hearing loss, tinnitus, and prostatitis, and entitlement to a TDIU rating are on appeal from a December 2010 rating decision by that VARO that, in pertinent part, continued a 20 percent rating for hearing loss, a 10 percent rating for tinnitus, and a 20 percent rating for prostatitis, and denied a TDIU rating.  In his May 2014 substantive appeal, the Veteran requested a hearing before the Board; in September 2014 correspondence, he withdrew that request.

The Veteran filed a notice of disagreement (NOD) appealing the matters of whether new and material evidence has been received to reopen a claim of service connection for vertigo and service connection for bilateral CTS in March 2011 (which was not in the year following a February 2010 rating decision that, in pertinent part, adjudicated those matters).  However, pertinent new evidence (a letter from a private physician) was received in May 2010 that suggested the Veteran had vertigo and bilateral CTS that were related to his military service.  Such evidence is new and material with respect to the claims to reopen service connection for vertigo and seeking service connection for bilateral CTS; thus, its receipt tolled the finality of the February 2010 rating decision, rendering the NOD timely.  See 38 C.F.R. § 3.156(b).  

The May 2010 private physician's letter nominally endorses a relationship between the Veteran's right shoulder and right ankle disabilities and his service.  However, such evidence is not new and material with respect to those claims.  The evidence of record at the time already included a private medical opinion nominally relating (without rationale) the Veteran's right shoulder complaints to service, and the May 2010 letter is merely cumulative evidence, and therefore not new.  Moreover, the letter refers vaguely to a "right ankle problem" but does not indicate any particular diagnosis, or even specifically refer to a scar (the claimed disability), and therefore is not material evidence relating to the Veteran's specific claim.

An intervening (September 2014) rating decision increased the rating for prostatitis to 60 percent from April 16, 2014.  Accordingly, the issue is characterized to reflect that there are "staged ratings," both on appeal.  Another intervening (March 2015) rating decision granted a TDIU rating, effective April 16, 2014.  Thus, the issue remaining before the Board in that matter is entitlement to a TDIU rating prior to that date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision declined to reopen a claim of service connection for a right shoulder disability that had been previously denied, including by the Board, based essentially on a finding that such disability was not shown to be related to the Veteran's service.

2.  Evidence received since the June 2005 rating decision does not tend to relate the Veteran's current right shoulder disability to his service; does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection; and does not raise a reasonable possibility of substantiating such claim.

3.  An August 2008 Board decision denied the Veteran service connection for a disability manifested by vertigo, to include as secondary to bilateral hearing loss, based essentially on a finding that such disability was not shown.

4.  Evidence received since the August 2008 decision suggests that the Veteran has vertigo (related to his service); relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating such claim.

5.  On de novo review, the preponderance of the evidence is against a finding that the Veteran has a disability manifested by vertigo.

6.  Bilateral carpal tunnel syndrome was not manifested in, and is not shown to be related to, the Veteran's service.

7.  The Veteran sustained right ankle soft tissue injuries in service that apparently resolved without surgical intervention; a current right ankle scar is not shown.

8.  The Veteran sustained a right shoulder injury in service that apparently resolved; a current right shoulder scar is not shown to be related to his service or any right shoulder injury therein; he had postservice right shoulder surgery (for nonservice-connected disability).

9.  At no time under consideration is the Veteran's bilateral hearing loss shown to have been manifested by hearing acuity worse than Level II in the right ear or worse than Level VI in the left.

10.  The 10 percent rating assigned for the Veteran's tinnitus is the maximum schedular rating provided; factors warranting extraschedular consideration are neither alleged nor shown by the record.

11.  The 40 percent rating assigned for the Veteran's prostatitis prior to April 16, 2014 is the maximum schedular rating available based on urinary frequency; at no time under consideration is such disability shown to have been manifested by urinary tract infections, obstructed voiding, or urine leakage requiring the use of an appliance or the wearing of absorbent materials which required changing more than 4 times per day; the 60 percent rating assigned for the prostatitis from that date is the maximum available schedular rating for such disability; factors warranting extraschedular consideration are neither alleged nor shown by the record.

12.  Prior to April 16, 2014, the schedular requirements for a TDIU rating were not met and the Veteran's service-connected disabilities were not shown to have prevented him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right shoulder disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for a disability manifested by vertigo may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  On de novo review, service connection for vertigo is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

4.  Service connection for bilateral carpal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  Service connection for a right ankle scar is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  Service connection for a right shoulder scar is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  A rating in excess of 20 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code (Code) 6100 (2015).

8.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Code 6260 (2015).

9.  Ratings for prostatitis in excess of 40 percent prior to April 16, 2014, and in excess of 60 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.115a, 4.115b, Code 7527 (2015).

10.  A TDIU rating was not warranted prior to April 16, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claim of service connection for a disability manifested by vertigo, discussion of the VCAA's impact on that matter is not necessary, as any notice or duty to assist omission is harmless.

Regarding the remaining matters, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in October 2009, December 2009, June 2010, October 2010, and November 2010, VA notified the Veteran of the information needed to substantiate and complete the claims, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  They also provided him the notice required for claims to reopen, to include the definition of "new and material evidence," and for TDIU ratings.  He has had ample opportunity to respond/supplement the record, and has not alleged that any notice was less than adequate.

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with these claims in June 2003, September 2004, November 2008, December 2009, September 2010, February 2013, April 2014, and March 2015.  The examination reports and the opinions provided reflect familiarity with the entire record, note all pertinent findings, and include adequate rationale.  Therefore, they are adequate for rating purposes.  The Veteran has not been afforded examinations in conjunction with his claims seeking service connection for bilateral carpal tunnel syndrome, a right ankle scar, and a right shoulder scar; as the evidence does not suggest such disabilities may be related to his service, such examinations are not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Right shoulder disability

An unappealed December 1964 rating decision denied the Veteran service connection for a right shoulder disability.  Thereafter, he sought to reopen the claim and a June 2000 rating decision continued to deny service connection for a right shoulder disability based essentially on finding that such disability was not shown to be related to his service/myositis therein.  He appealed the June 2000 decision and an October 2004 Board decision reopened the claim but denied it on de novo review, finding that the Veteran's right shoulder impingement syndrome was not shown to be related to notations of right shoulder myositis during service.  Thereafter, the Veteran again sought to reopen that claim and a June 2005 rating decision that was not timely appealed denied that petition.  Therefore, the June 2005 rating decision became final based on the evidence of record, and is the last prior final decision in the matter.

Evidence in the record at the time of the June 2005 decision consisted of the Veteran's STRs (which noted right shoulder myositis due to trauma during service), VA treatment records (documenting treatment for right shoulder complaints, including right shoulder impingement syndrome and acromioclavicular arthritis with a history of multiple surgeries), his own lay statements (alleging a relationship between his present right shoulder complaints and his military service), a June 2003 VA examination report (finding no relationship between his current right shoulder impingement syndrome and right shoulder myositis in service), an August 2001 private opinion (indicating his chronic impingement syndrome is related to injuries in service), and SSA records (noting negative X-rays in April 2001).  
Evidence received since the June 2005 decision includes updated VA treatment records (noting ongoing treatment for right shoulder complaints with a history of several surgeries), a May 2010 private opinion (relating unspecified right shoulder problems to injuries in service, without rationale), and the report of a February 2011 private MRI (that revealed a partial tear of the rotator cuff).

As the previous denial was based on a finding that the Veteran's current right shoulder disability was not shown to be related to service, for evidence to be new and material, it must address that unestablished fact (i.e., tend to show that a current right shoulder disability is related to service).  No evidence received since June 2005 is new evidence that tends to do so.  The only evidence received since the June 2005 decision that bears probatively on a nexus between the Veteran's right shoulder disability and his service is the May 2010 letter from his private physician.  That letter simply presents a nominal endorsement of a relationship between right shoulder problems and his service generally, and such a private medical opinion (without rationale) was already in the record.  Therefore, the private provider's letter is cumulative evidence, and is not new.  The Board finds that evidence received since the June 2005 denial does not present any new information relating to the unestablished fact (nexus to service) needed to substantiate the underlying claim of service connection for a right shoulder disability, and does not raise a reasonable possibility of substantiating such claim.  Accordingly, even under the low threshold standard for reopening claims endorsed by the Court in Shade, new and material evidence has not been received, and the claim of service connection for a right shoulder disability may not be reopened. 

	Disability manifested by vertigo

As an initial matter, the Board notes that the Veteran has also asserted a secondary theory of entitlement for his vertigo.  Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

Historically, an October 2004 rating decision denied the Veteran service connection for a disability manifested by vertigo based essentially on a finding that no such disability had been shown.  He timely initiated an appeal of that decision, and an August 2008 Board decision continued to deny service connection for vertigo, to include as secondary to hearing loss, based, again, on a finding that such disability was not shown.  That decision is final.  38 U.S.C.A. § 7104.

Evidence in the record at the time of the August 2008 Board decision included the Veteran's STRs (which are silent for complaints, treatment, or diagnosis related to vertigo), postservice treatment records (that were also silent for notations related to vertigo), SSA records (noting deafness), and the report of a September 2004 VA ear disease examination (that found no evidence of vertigo).  

As the previous denial of service connection for a disability manifested by vertigo was based on finding that such disability was not shown, for evidence received since to be new and material, it must tend to show that the Veteran has a disability manifested by vertigo, which may be related to his service.  Evidence received since the August 2008 Board decision includes a May 2010 letter from a private physician indicating the Veteran has vertigo that is related to his military service.  As this record was not previously in the record, it is new.  Moreover, it relates directly to previously unestablished facts (it suggests a current diagnosis and relates the disability to service) necessary that are required to substantiate the underlying claim of service connection for a disability manifested by vertigo.  Accordingly, and particularly considering the low threshold standard for reopening endorsed by the Court in Shade, the Veteran finds that such evidence raises a reasonable possibility of substantiating the claim.  Hence, the evidence received is new and material, and the claim of service connection for a disability manifested by vertigo may be reopened.  



Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the evidence must show: (1) a present disability (for which service connection is sought); (2) an already service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Vertigo on de novo review

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding with de novo review upon reopening because the RO has already done so, following the further development of medical evidence required.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  

The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's STRs are silent for any complaints, treatment, or diagnosis related to vertigo.  On service separation examination, there was no notation of ear, nose, or throat problems.  His SSA records show an April 2001 notation of deafness but no other ear problems.  

On September 2004 VA ear examination, the Veteran did not mention vertigo.  The examiner noted that the Veteran used hearing aids but did not have any ear disease.  The diagnoses were sensorineural hearing loss and tinnitus by history.  The examiner stated that there was no evidence of vertigo.

In a September 2005 substantive appeal, the Veteran alleged that his vertigo is directly related to his hearing loss.  On November 2008 VA ear disease examination, the diagnoses included only bilateral neurosensory hearing loss and tinnitus.  On December 2009 VA audiological examination, the Veteran reported vertigo that began three years prior, described as a blurring sensation following a sudden head movement to the left that would last several minutes to half an hour.  The examiner noted a normal study of the peripheral and central vestibular system on examination.  

A May 2010 private letter from a Dr. Valentin states (without rationale) the Veteran has vertigo that is more probably than not due to noise exposure in service.  The Veteran's postservice treatment records include notations of occasional dizziness, but no diagnoses of disabilities underlying such complaints.  Ear, nose, and throat examinations throughout have consistently been negative (for a diagnosis of a disability manifested by vertigo).  

While the May 2010 letter suggests that the Veteran has vertigo related to his military service, there is no rationale or citation to clinical evidence supporting such findings.  Therefore, that opinion is not probative evidence of either a current diagnosis or medical nexus to his service/injuries therein.  There is no other evidence in the record which suggests the Veteran has a chronic disability manifested by vertigo.  Vertigo of itself is only a symptom that may be associated with various diagnoses.  Determining the existence of a vestibular disability is a medical question that requires medical expertise, and is beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The only study of the central and peripheral vestibular systems in the record was conducted on December 2009 VA examination, and found no clinical evidence of vertigo.  As there is no competent evidence to the contrary, the Board must find that a chronic disability manifested by vertigo is not shown.  Hence, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appeal in the matter must be denied.

	Bilateral Carpal Tunnel Syndrome

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to CTS.  On service separation examination, the upper extremities and neurologic system were normal on clinical evaluation.  The Veteran did not report any problems with his hands or wrists.  His VA computerized problem list notes a history of CTS in 1985, status post right hand release of a median nerve.  October 1999 treatment records show that the Veteran had right hand pain, and later underwent a right third "trigger" finger release; the record notes the diagnosis was right elbow lateral epicondylitis (and there was no notation of, or reference to, CTS).  November 1999 records note a history of bilateral CTS treated with surgery.  

A March 2000 VA electrodiagnostic study found bilateral median nerve entrapment of the wrists, and confirms a diagnosis of CTS.  Subsequent records are silent for complaints, treatment, or diagnosis related to CTS.  The Veteran has alleged on several occasions that his CTS was diagnosed concurrently with his right shoulder impingement syndrome, and VA records appear to confirm that allegation-April 2000 VA records (shortly after the electrodiagnostic confirmation of bilateral CTS noted above) include multiple notations of right shoulder impingement syndrome.

While it is not in dispute that the evidence shows a March 2000 diagnosis of bilateral CTS, there is no evidence or allegation that such disability was manifested during service.  Therefore, service connection for CTS on the basis that it became manifest in service and has persisted is not warranted.  Furthermore, the first documented clinical diagnosis of CTS is in March 2000, several decades after the Veteran's discharge from active duty.  What remains for consideration is whether the diagnosis of CTS is otherwise related to his military service/disease or injury therein.  The Veteran has not presented any affirmative evidence of a relationship between his CTS and his service and none is suggested by the record.  The record does not show an event, injury, or disease in service to which the CTS may be related.  Absent this threshold element of service connection (i.e., an event, injury, or disease in service), service connection for bilateral CTS is not warranted.

	Right Ankle Scar

In a September 2009 statement, the Veteran indicated that he has three surgical scars on his right ankle.  His STRs are silent for any scars, but they do indicate that he was seen several times during service for a recurrent right ankle sprain.  On service separation examination, no ankle problems were noted or reported.  Postservice treatment records are silent for complaints, treatment, or diagnosis related to a right ankle disability/right ankle scars, with the exception of the May 2010 private provider's letter, which notes the Veteran has a nonspecific "right ankle problem" that is more probably than not related to an unspecified right ankle injury in service.  

While the Veteran, as a layperson, is certainly competent to identify a simple, observable anatomical defect such as a scar (and he asserts surgical scar), he is not competent to establish by his lay assertions without any supporting evidence (and he has not included any) that a claimed scar is a surgical scar (from surgery in service or for a service-connected disability).  That requires either a showing of surgery in service (and the record does not support such finding) or postservice surgery for a disability that is service connected or claimed to be so (which is also not shown).  His postservice records in the record are silent for any mention of a right ankle disability, right ankle surgery, or right ankle scar.  Accordingly, the Veteran has not presented a valid claim of service connection for a right ankle scar and the appeal in this matter must be denied.  See Brammer, 3 Vet. App. at 225.
      Right Shoulder Scar

The Veteran's STRs are silent for any scars.  While they do document right shoulder traumatic myositis (muscle inflammation), there is no evidence or allegation suggesting related injury or surgery to which a current scar could be related.  Notably, the service separation examination report specifically notes there were no skin abnormalities; the Veteran did not report any scars.  Postservice VA treatment records show the Veteran underwent right shoulder surgery in October 2000 and distal clavicle resection in January 2004 with related right shoulder surgical scars.  The evidence is not in dispute that he now has right shoulder surgical scars.  However, the right shoulder surgeries were conducted decades postservice and a right shoulder disability is not service-connected.  As such, there is nothing suggesting a nexus between the Veteran's service and his current scars.  Service connection for the right shoulder scars is not warranted.  

Increased Rating Claims

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claims for increase were all received on May 24, 2010, the period for consideration is from May 24, 2009 to the present.
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	Rating in excess of 20 percent for bilateral hearing loss

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with puretone threshold testing.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

On December 2009 VA audiological examination, puretone thresholds (in decibels) were:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
75
75
LEFT
35
55
60
75
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left.  The average puretone thresholds were 61 decibels in the right ear and 70 in the left.  Applying these results to Table VI reveals there was Level II hearing acuity in the right ear.  As the puretone thresholds in each of the frequencies (1000, 2000, 3000, and 4000) on the left are 55 decibels or more, applying Table VIA establishes Level VI hearing acuity in the left ear.  Under Table VII, such hearing acuity warrants a 10 percent rating.  The Veteran indicated his hearing loss and tinnitus caused difficulty following instructions and difficulty hearing.

A May 2010 letter from a private physician notes the Veteran's bilateral hearing loss required him to watch television and listen to radios at very loud volumes, and caused difficulty understanding conversation.  

On November 2010 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
80
80
LEFT
40
55
60
80
90

Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  The average puretone thresholds were 65 decibels in the right ear and 71 in the left.  Applying these results to Table VI reveals Level II hearing acuity in the right ear.  As the puretone thresholds in each of the frequencies (1000, 2000, 3000, and 4000) on the left are 55 decibels or more, applying Table VIA yields Level VI hearing acuity in the left ear.  Under Table VII, such hearing acuity warrants a 10 percent rating.

The Veteran submitted a May 2011 private audiometry report.  As speech recognition was not by a Maryland CNC list, as required by VA regulations, the results of that examination are not adequate for VA purposes.  See 38 C.F.R. § 4.85(a).

On February 2013 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
65
LEFT
40
55
60
80
80

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The average puretone thresholds were 56 decibels in the right ear and 69 in the left.  Applying these results to Table VI reveals Level I hearing acuity in the right ear.  As the puretone thresholds in each of the frequencies (1000, 2000, 3000, and 4000) on the left are 55 decibels or more, applying Table VIA reveals Level V hearing acuity in the left ear.  Under Table VII, such hearing acuity warrants a 0 percent rating.  The Veteran said his hearing loss prevents him from understanding conversation unless he has hearing aids.  

On April 2014 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
60
LEFT
40
50
50
75
80

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The average puretone thresholds were 53 decibels in the right ear and 64 in the left.  Applying these results to Table VI reveals Level I hearing acuity in the right ear, and Level II in the left.  Under Table VII, such hearing acuity warrants a 0 percent rating.  The Veteran reported his hearing loss prevents him from understanding conversation unless he has hearing aids.
On March 2015 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
65
LEFT
35
50
55
70
80

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The average puretone thresholds were 54 decibels in the right ear and 64 in the left.  Applying these results to Table VI reveals Level I hearing acuity in the right ear and level II in the left.  Under Table VII, such hearing acuity warrants a 0 percent rating.  The examiner indicated the Veteran's hearing loss causes problems understanding conversation in background noise or at a distance.  However, the Veteran could work in a silent environment, such as an office or low impact noise areas, and could benefit from the use of hearing aids.

Based on the probative evidence of record, there is no audiometry during the evaluation period showing a hearing impairment warranting a rating in excess of 10 (much less 20) percent.  The Veteran is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings on controlled audiometry.  In light of the foregoing, a rating in excess of 20 percent for bilateral hearing loss is not warranted.

	Tinnitus

The Veteran seeks an increased rating for tinnitus, which is currently assigned a 10 percent rating (the maximum available rating under the relevant criteria, regardless of whether perceived in one ear, both ears, or in the head).  See 38 C.F.R. § 4.87, Code 6260, Note 2.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral, explaining that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.  Consequently, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available for his tinnitus under 38 C.F.R. § 4.87, Code 6260, and any claim for a higher (or separate) rating under that Code must be denied as lacking legal merit.  

	Prostatitis

The Veteran seeks higher ratings for his prostatitis, which is currently assigned a 40 percent rating prior to April 16, 2014, and a 60 percent rating from that date (the maximum schedular rating available under the relevant criteria).  As he is assigned the maximum rating available for the latter period, whether a higher schedular rating is warranted is moot (and the only remaining consideration in the matter is whether referral is warranted for extraschedular consideration).  

The Veteran's prostatitis is rated under Code 7527 as a prostate gland injury, infection, hypertrophy, or postoperative residuals, which directs that such disabilities be rated as voiding dysfunction or urinary tract infection, depending on which is the predominant symptomatology.  As will be demonstrated by the recitation of facts, the Veteran's prostatitis is not shown to be productive of any urinary tract infections.  Therefore, it is rated based on voiding dysfunction.

Disabilities predominantly manifesting as voiding dysfunction are rated based on urine leakage, urinary frequency, or obstructed voiding.  Again, the Board notes that the Veteran's prostatitis is not productive of obstructed voiding-thus the criteria pertaining to that pathology do not apply.  Furthermore, the relevant rating criteria provide that the 40 percent rating the Veteran is currently assigned is the maximum rating available under the criteria based on urinary frequency.  Thus, the only applicable rating criteria which provide for a higher rating (for part of the evaluation period) in this case are based on urine leakage.  Under that criteria, a 20 percent rating is assigned if the Veteran requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent rating if he requires the wearing of absorbent materials which must be changed 2 to 4 times per day; and a maximum 60 percent rating if he requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a.  

A January 2009 VA record notes an abnormal prostate examination; the prostate gland was enlarged in size, soft in consistency, and tender.  An April 2010 prostate examination found an enlarged prostate gland that was soft in consistency.  On September 2010 VA examination, the Veteran reported a history of prostate resection in 1966.  He denied urinary urgency, dysuria, straining to urinate, hematuria, urine retention, or renal colic.  However, he did endorse hesitancy and difficulty starting stream, dribbling, a daytime voiding interval of two to three hours, and two voidings per night.  He also reported occasional urine leakage requiring wearing absorbent materials that must be changed less than twice per day.  There was no history of recurrent urinary tract infections (UTIs), urinary tract stones, obstructed voiding, renal dysfunction/failure, acute nephritis, or hydronephrosis.  On physical examination, the prostate was "boggy' and "tender."  The examiner found no effect on usual daily activities.

An October 2010 VA record notes urgency incontinence managed with pampers since about two months prior.  The provider noted that the Veteran had heart surgery in September 2010, and prior to that had incontinence but did not need to use Pampers.  Later that month, physical examination found a rubbery prostate without nodules.  A December 2010 VA record noted urinary incontinence and a soft prostate gland that was stable.  A January 2011 prostate examination found no obstruction or nodules, but noted that it was rubbery.  A September 2012 VA record notes a complaint of urinary incontinence.  A January 2013 VA record noted complaints of urinary frequency three times during the night.  

On February 2013 VA examination, the Veteran reported pelvic discomfort, but indicated he was not medicating for his prostatitis.  He had voiding dysfunction due to a transurethral resection of the prostate.  His dysfunction caused leakage requiring absorbent material that must be changed two to four times per day, but did not require the use of an appliance.  Urinary frequency was increased, with daytime voiding interval between two and three hours, and nighttime voiding three or four times.  In addition, he reported slow or weak stream (though not markedly so).  There was no history of recurrent symptomatic urinary tract or kidney infection.  On physical examination, the prostate was tender.  The examiner noted the Veteran's prostatitis did not impact his ability to work.

Based on the evidence of record, the Board finds that, during the period prior to April 16, 2014, the Veteran's prostatitis is primarily manifested by urinary leakage and frequency.  His leakage, at the most, required that absorbent materials be changed two to four times per day; at no time during the period under consideration is he shown to require the use of appliances to control leakage.  As noted above, to warrant a 60 percent rating the evidence must show that the Veteran's prostatitis causing leakage which requires the use of an appliance or wearing of absorbent materials that must be changed more than four times per day.  Consequently, the Board finds that a rating in excess of 40 percent for the Veteran's prostatitis is not warranted.  

As was noted above, 60 percent is the maximum schedular rating for this disability.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's bilateral hearing loss, tinnitus, and prostatitis are not shown (or alleged) to have manifestations or cause impairment not encompassed by the schedular criteria.  The Veteran's difficulty hearing (without hearing aid) is the basis for his 20 percent rating for bilateral hearing loss; his reports of ringing are the basis for the 10 percent rating for tinnitus; and the reported urinary leakage and frequency are the basis for the "staged" ratings for his prostatitis.  He has not reported manifestations of prostatitis that exceed those associated with a 60 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  Alleged interference with employment is discussed below as part of the Veteran's claim seeking a TDIU rating.

TDIU Rating

As noted above, the sole issue before the Board is whether a TDIU rating is warranted prior to April 16, 2014.  In March 2014, the Veteran clarified that he seeks TDIU based on his prostatitis and bilateral hearing loss.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Prior to April 16, 2014, the Veteran's service-connected disabilities were prostatitis (rated 40 percent), bilateral hearing loss (rated 20 percent), tinnitus (rated 10 percent), and erectile dysfunction (rated 0 percent).  His combined rating was 60 percent from February 8, 2013.  Therefore, he did not meet the schedular criteria for a TDIU rating as set forth in 38 C.F.R. § 4.16(a).  

Nonetheless, it is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

In an October 2010 application, the Veteran indicated he last worked in January 1998 for Union Carbide in Human Resources.  However, a subsequent January 2015 application indicates he last worked in December 1998 for Catholic University as a Director of Security.  A review of the Veteran's SSA records shows he worked for a petrochemical company as a Human Resource Associate from 1964 to 1985 and for "Catholic University" as a Security Director from 1985 to 1998.  His duties in those positions involved supervision and managing payroll and inventory.  He used machines, tools, equipment, technical knowledge, skills, wrote reports, completed forms, and supervised others.  He reported spending two hours per day walking and standing (each), and three hours sitting.  Three hours were also spent writing by hand, typing, or handling small objects, and one hour was spent "going up."  The most he lifted in these positions was 10 pounds.  He indicated that the disabilities limiting his ability to work were hearing, diabetes, depression, a scalp operation, a "tunnel" operation, and a shoulder and trigger finger operation.  Notably, he did not indicate that he stopped working due to his service-connected prostatitis, and of the other compensable-degree disabilities, only his hearing loss and tinnitus were service-connected.

The evidence does not show or suggest that prior to April 16, 2014, the Veteran's hearing loss, tinnitus, and prostatitis rendered him unable to secure or follow a substantially gainful occupation, given his work experience and education.  On December 2009 VA audiological examination, he indicated his hearing loss caused difficulty following instructions and difficulty hearing.  On both February 2013 and April 2014 VA audiological examinations, the Veteran said his hearing loss prevents him from understanding conversation unless he has hearing aids (which he does and uses).  On March 2015 VA audiological examination, the examiner indicated the Veteran's hearing loss causes problems understanding conversation in background noise or at a distance.  However, he could work in a silent environment, such as an office or low impact noise areas (and with benefit from the use of hearing aids).  None of the Veteran's VA prostate examination reports prior to April 16, 2014 attribute any occupational impact to his prostatitis.  Thus, there is nothing suggesting his prostatitis, tinnitus, or bilateral hearing loss, either individually or cumulatively, rendered him unable to secure, or engage in, substantially gainful occupation.  Rather, the evidence indicates such disabilities would at most confine him to a silent work environment (e.g., office or low impact noise areas), consistent with his experience as a Human Resource Associate for several years.  Accordingly, the preponderance of the evidence is against the claim for a TDIU rating prior to April 16, 2014, and such rating is not warranted. 

ORDER

The appeal seeking to reopen a claim of service connection for a right shoulder disability is denied.

The claim of service connection for a disability manifested by vertigo is reopened, but service connection for such disability is denied on de novo review.

Service connection for bilateral carpal tunnel syndrome, a right ankle scar, and a right shoulder scar is denied.

A rating in excess of 20 percent for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

Ratings for prostatitis in excess of 40 percent prior to April 16, 2014, and in excess of 60 percent from that date, are denied.

A TDIU rating prior to April 15, 2014 is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


